Citation Nr: 1017803	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
condition.  

2.  Entitlement to service connection for a claimed right 
knee condition.  

3.  Entitlement to service connection for a claimed retinal 
detachment with vitreous floaters.  

4.  Entitlement to service connection for myopia and 
presbyopia, claimed as blurred vision.  

5.  Entitlement to service connection for hyperlipidemia, 
claimed as high cholesterol.  




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 2006.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  The currently demonstrated chronic right knee pain is 
shown as likely as not to be due to a pattern of recurrent 
trauma sustained in connection with the Veteran's lengthy 
period of active duty that included service in the Persian 
Gulf War.  

2.  The currently demonstrated chronic left knee pain is 
shown as likely as not to be due to a pattern of recurrent 
trauma sustained in connection with the Veteran's lengthy 
period of active duty that included service in the Persian 
Gulf War.

3.  The currently demonstrated vitreous floaters are not 
shown to be a manifestation of a retinal detachment or to 
constitute acquired eye pathology.  

4.  The claimed blurry vision due to myopia and presbyopia is 
not an acquired eye disorder for the purpose of paying VA 
compensation.  

5.  The currently demonstrated hyperlipidemia (high 
cholesterol) as a laboratory value is not a disability for VA 
compensation purposes.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic right knee pain is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R.§§ 3.303, 3.304, 3.310 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic left knee pain is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R.
§§ 3.303, 3.304, 3.310 (2009).  

3.  The Veteran does not have an eye disability manifested by 
a retinal detachment or vitreous floaters due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

4.  Neither myopia, nor presbyopia, claimed as blurred 
vision, is a disease or injury within the meaning of 
applicable legislation. 38 C.F.R.§ 1110; 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

5.  The Veteran's hyperlipidemia, claimed as high 
cholesterol, is not a disease or injury within the meaning of 
applicable legislation. 38 C.F.R.§ 1110; 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  


Knees

The Veteran contends that he developed chronic right and left 
knee conditions in the early 1990's, which continued to 
worsen due to physical training for mandatory Air Force 
fitness tests.  

The service treatment records reveal multiple complaints of 
pain in the knees.  

The Veteran underwent a VA examination in February 2007.  The 
examiner declined to make a diagnosis regarding the knees.  
He noted that there was no pathology to render a diagnosis.  
Indeed, the range of motion of both needs was shown to be 
normal, and there were no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, subluxation, or 
guarding of movement.  The stability tests were within normal 
limits.  

Despite the examiner's reluctance to make a diagnosis, he did 
remark on the effect of the condition of the knees on the 
Veteran's daily activities.  He noted that the Veteran cannot 
do much strenuous activity due to flare-ups of pain in the 
knees.  

In reviewing the entire record, the Board finds that the 
Veteran has disabling conditions of both knees that were 
incurred during his recently completed and extensive career 
in the Air Force. 

In resolving all reasonable doubt in the Veteran's favor, 
service connection for a disability manifested by chronic 
bilateral knee pain is warranted.  


Vision

The Veteran also seeks service connection for vitreous 
floaters and blurry vision.  During service, he reports being 
told that he had floaters that could have been a symptom of a 
detached retina.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies are not 
diseases or injuries within the meaning of applicable 
legislation, and therefore cannot be service connected.  38 
C.F.R.
§ 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Service connection may, however be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if these conditions were incurred in or aggravated during 
service within the meaning of VA law and regulations. 
VAOPGCPREC 82-90.  

In order to be service-connected, therefore, it must first be 
determined that the Veteran's congenital condition is a 
disease process such that it is subject to improving or 
worsening.  Id.  

The Veteran underwent a VA vision examination in February 
2007.  The examiner found the Veteran to have myopic 
refractive error and presbyopia that were characterized as 
being within normal limits for his age.  

The VA examiner found no retinal detachment.  He diagnosed 
punctate non-pathological vitreous opacities in both eyes.  

Accordingly, on this record, there is no showing that the 
Veteran has acquired eye pathology that is productive of an 
impairment of vision.  The myopia and presbyopia are 
developmental defects as defined by regulation.  

The Veteran also is not shown to have suffered a retinal 
detachment during service.  The claimed vitreous floaters 
were not found to residual of a retinal detachment, and the 
VA examiner recently did not identify them as being 
reflective of other acquired eye pathology.  

Hence, on this record, the claims of service connection for 
impaired vision must be denied.  


Hyperlipidemia (High Cholesterol)

The service treatment records from the Veteran's extensive 
period of active duty are positive for elevated cholesterol 
levels.  

VA has determined that hyperlipidemia, elevated triglycerides 
or cholesterol is actually a laboratory result and is not 
disability for compensation purposes.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  

The February 2007 VA examination diagnosed hyperlipidemia 
based on laboratory results showing a slightly elevated 
ratio.  The examiner noted that there were no residuals of 
vascular infarction or other heart disorder.  

Hence, the claim of service connection for hyperlipidemia 
must be denied.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in October 2006 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  Service treatment records 
were associated with the claims file.  VA examinations were 
conducted.  

In sum, there is no evidence of any defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


ORDER

Service connection for chronic left knee pain is granted.  

Service connection for chronic right knee pain is granted.  

Service connection for a claimed retinal detachment with 
vitreous floaters is denied.  

Service connection for myopia and presbyopia, claimed as 
blurred vision, is denied.  

Service connection for hyperlipidemia, claimed as high 
cholesterol, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


